IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00204-CR

                IN RE CHRISTOPHER KEITH SCHMOTZER



                                 Original Proceeding


                                       ORDER


       Relator’s Motion for Injunctive Relief was filed on August 6, 2013. Because we

have no authority to grant the relief requested, relator’s motion is denied.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 15, 2013